TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 1, 2022



                                     NO. 03-21-00516-CV


               Augustin Rivera, Jr., Teresa Ereon Giltner, Harold Odom,
      Barbara Ellis, Anna M. McKim, Cynthia Eva Hujar Orr, C. Alfred MacKenzie,
         Dwaine M. Massey, and Carlos R. Soltero, in their Official Capacities as
               Members of the Texas Board of Law Examiners, Appellants

                                                v.

                               Deborah Sonnenschein, Appellee




     APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
 REVERSED AND RENDERED IN PART; REVERSED AND REMANDED IN PART --
                    OPINION BY JUSTICE BAKER




This is an appeal from the interlocutory order signed by the trial court on September 23, 2021.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the trial court’s interlocutory order. Therefore, the Court reverses the order and renders

judgment dismissing appellee’s claims except her claims for violations of her rights to equal

protection, which claims we remand to the trial court to allow appellee an opportunity to amend

her pleadings to state sufficient facts supporting them and for further proceedings consistent with

this opinion. Each party shall pay the costs of appeal incurred by that party, both in this Court

and in the court below.